Citation Nr: 0931954	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for chronic fatigue 
syndrome. 

3.  Entitlement to service connection for posttraumatic 
stress disorder. 

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for high blood pressure 
or hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from February 1983 to March 1988, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 
The Board observes that the appellant requested to testify at 
a personal hearing in Washington, D.C. in August 2006. See VA 
Form 9.  Although a personal hearing was scheduled in May 
2008, the appellant failed to appear. March 2008 notice of 
hearing; notation to file that appellant failed to appear.  
As such, the Board views the appellant's request for a BVA 
hearing as withdrawn.  

After reviewing the evidence of record, the Board remanded 
the case for further development in July 2008.  Although the 
case has been returned to the Board for further review, the 
Board finds that development pertaining to the appellant's 
claims of entitlement to service connection for hearing loss 
and posttraumatic stress disorder remains necessary.  As 
such, those claims are once again REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claims of entitlement to 
service connection for chronic fatigue syndrome, memory loss 
and high blood pressure/hypertension has been obtained.

2.  The record on appeal does not reflect that the appellant 
has a current diagnosis of chronic fatigue syndrome or 
symptomatology associated with such a diagnosis.  

3.  The record on appeal does not reflect that the appellant 
has a current diagnosis of a medical disorder associated with 
memory loss.  

4.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to military service.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).

2.  A disability characterized by memory loss was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for 
(1) chronic fatigue syndrome, (2) memory loss and (3) high 
blood pressure/hypertension, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the adjudication of 
the appellant's claims, a letter dated in March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was aware from this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his service connection claims.  
The March 2006 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, service personnel 
records and available private medical records have been 
obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  A review of the claims file reveals no 
indication that any additional evidence, relevant to the 
issues decided in the merits portion of this decision herein, 
is available and not part of the claims file.  In this 
regard, the Board acknowledges that the appellant has not 
been afforded a VA examination in relationship to his claims 
of entitlement to service connection for chronic fatigue 
syndrome, memory loss and hypertension.  However, the Board 
finds that current VA examinations are not indicated at this 
time.  Specifically, in terms of the appellant's claims of 
entitlement to service connection for chronic fatigue 
syndrome and memory loss, the Board finds that VA 
examinations are not warranted in light of the lack of 
current diagnoses of either disorder reflected in the 
appellant's service and post-service medical records.  In 
addition, the Board finds that a VA medical examination is 
not necessary in relationship to the appellant's claim of 
entitlement to service connection for hypertension since a 
review of the appellant's service treatment records fails to 
reveal evidence of complaints, treatment or diagnosis of high 
blood pressure or hypertension in service; and there is no 
competent evidence of record indicating that the appellant 
manifested high blood pressure within one year of separation 
from service.  As such, any VA medical opinion obtained at 
this time would be speculative in nature. See 38 C.F.R. § 
3.159(c)(4).
 
Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claims. See March 2006 and 
February 2008 letters from the RO to the appellant; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for chronic 
fatigue syndrome, memory loss and high blood 
pressure/hypertension, any questions as to the appropriate 
disability ratings or effective dates to be assigned to these 
claims are rendered moot; and no further notice is needed. 
Id.  Therefore, since there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless and proceeds with a merits 
adjudication of the above-referenced claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this appeal, the appellant contends that he is entitled to 
service connection for chronic fatigue syndrome and memory 
loss the he believes began manifesting during his period of 
service. See December 2005 and March 2006 statements in 
support of claim; April 2006 statement with notice of 
disagreement.  In addition, the appellant seeks service 
connection for high blood pressure/hypertension on the basis 
that the stressful environment he experienced in service 
eventually led to the development this disorder. April 2006 
statement with notice of disagreement.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the above-referenced 
claims.  Therefore, the appeal as to these issues must be 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases 
(such as hypertension) when such disease is manifested to a 
compensable degree within one year of separation from 
service. 
38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
        1.  Service connection for chronic fatigue syndrome & 
memory loss

As briefly discussed above, the appellant seeks service 
connection for chronic fatigue syndrome and memory loss on 
the basis that he began manifesting symptomatology he 
believes is associated with these disorders during his period 
of service. See December 2005 and March 2006 statements in 
support of claim; April 2006 statement with notice of 
disagreement.  

Turning to the evidence of record, a review of the 
appellant's service treatment records fails to reveal any 
complaints, treatment or diagnoses relating to chronic 
fatigue syndrome or memory loss. See service treatment 
records.  While the appellant's service treatment records do 
refer to the appellant's complaints of sore throats on 
several occasions and body aches once, this symptomatology 
appears to have ultimately been related to diagnoses of viral 
syndrome, possible strep throat, possible tonsillitis and an 
upper respiratory infection. Service treatment records dated 
in March 1983, May 1984, December 1986, January 1987, 
November 1987 and March 1989.  The records reference no 
complaints of loss of memory, loss of concentration, sleep 
difficulties, reports of exhaustion or fatigue.  In fact, at 
the time of the appellant's discharge from service, he denied 
experiencing swollen or painful joints, frequent or severe 
headaches, frequent trouble sleeping and loss of memory. 
January 1988 report of medical examination and report of 
medical history.  A general physical clinical evaluation of 
the appellant at that time was also reported to be normal. 
Id.   

In addition, a review of the appellant's post-service medical 
records also reveals a lack of complaints, treatment or 
diagnoses of chronic fatigue syndrome or memory loss.  These 
records indicate that the appellant was treated once for 
dizziness, fever and chills associated with an upper 
respiratory infection. March 2005 private medical records.  
The remainder of the appellant's post-service medical records 
focus on the appellant's treatment for hypertension, 
hyperlipidemia and gastroesophageal reflux disease; with the 
appellant generally denying symptomatology that included 
fatigue, headaches, dizziness, shortness of breath, malaise 
and arm/leg weakness. See private medical records dated in 
October 2004, January 2005, April 2005, July 2005, October 
2005, January 2006, April 2006, July 2006, January 2007 and 
July 2007; see also preplacement and routine physical 
examination reports dated from September 2004 to July 2008 
(physical examination of the appellant's lymph nodes, ears, 
throat, upper extremities and lower extremities were all 
reported to be within normal limits).  

Thus, there is no medical evidence of record indicating that 
the appellant has presently or in the past been diagnosed 
with chronic fatigue syndrome or memory loss that can be 
service connected.  As set forth above, one of the elements 
necessary for service connection is medical evidence of a 
current disability.  The United States Court of Appeals for 
Veterans Claims (the "Court") has held that there can be no 
valid claim without proof of a present disability. Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 
Vet. App. 141 (1992).  The existence of a current disability 
is the cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  In the 
absence of competent medical evidence showing that the 
appellant presently has diagnoses of chronic fatigue syndrome 
and/or memory loss, or symptomatology that can be associated 
with these diagnoses, there is no basis for the granting of 
service connection for these conditions.  Therefore, service 
connection for chronic fatigue syndrome and memory loss must 
be denied. 

	2.  Service connection for high blood 
pressure/hypertension

In addition to the foregoing, the appellant requests service 
connection for high blood pressure/hypertension he contends 
has developed as a result of the stress he experienced during 
his period of service. April 2006 statement with notice of 
disagreement. 

VA medical records contained in the claims file reveal that 
the appellant has a current diagnosis of hypertension, 
thereby meeting the first element necessary for a grant of 
service connection. See private medical records dated in 
1993; 2004 to 2008.  

In terms of the second element needed to establish service 
connection, the Board observes that a review of the 
appellant's service treatment records reveals no references 
to complaints, treatment or diagnosis of high blood pressure 
or hypertension during the appellant's period of service.  In 
this regard, the appellant's service enlistment medical 
examination noted his blood pressure to be 110 systolic 
pressure ("syst") over 74 diastolic pressure ("dias") 
while sitting. See January 1983 report of medical 
examination.  Subsequent service treatment records referenced 
blood pressure readings that were all apparently within the 
normal range.  These blood pressure readings were noted to 
be: 108/70 (March 1983 service treatment records), 110/68 
(May 1984 service treatment records), 120/74 (April 1985 
service treatment record) and 102/78 (October 1989 service 
treatment record).  At the time of the appellant's separation 
from service, the appellant's blood pressure was reported to 
be 120/72; and the appellant denied experiencing high or low 
blood pressure in the medical history portion of his 
examination. January 1988 report of medical examination; 
January 1988 report of medical history; see also March 1985 
service treatment record (the appellant denied experiencing 
shortness of breath and high blood pressure).   

Turning to the post-service medical evidence in this case, 
the Board observes that medical records dated in 2004 first 
reflect the appellant's diagnosis of high blood pressure. See 
private medical records dated in 1993; 2004 to 2008.  

Thus, while the above-referenced evidence clearly shows that 
the appellant now has hypertension, there are no medical 
records contained in the claims file showing that the 
appellant's hypertension actually manifested in service or 
manifested to a degree of 10 percent or more within one year 
of his discharge from service.  In making this finding, the 
Board notes for the record that it has reviewed several lay 
statements contained in the claims file from the appellant's 
family members and friends.  However, as none of these 
statements discuss the appellant's hypertension or reference 
the appellant's period of service, they are not pertinent or 
applicable to the outcome of this claim.  Therefore, in light 
of the evidence contained in the appellant's claims file, the 
Board finds that the appellant's claim of entitlement to 
service connection for high blood pressure/hypertension must 
be denied on both a direct and presumptive basis.  

C.  Conclusion

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for chronic fatigue 
syndrome, memory loss and high blood pressure/hypertension, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for memory loss is denied.  

Service connection for high blood pressure/hypertension is 
denied.  

REMAND

Unfortunately, a review of the record with respect to the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and post-traumatic stress disorder 
("PTSD") discloses a need for further development prior to 
final appellate review.  

In terms of the appellant's bilateral hearing loss claim, the 
Board observes that even though the appellant's service 
separation medical examination report reveals that he  
separated from service with what would be considered 
"normal" hearing by audiological testing standards, a 
comparison of the appellant's hearing tests upon entrance and 
separation from service seem to indicate that the appellant's 
hearing shifted during service.  Specifically, the Board 
observes that the appellant was seen in January 1983 for a 
hearing test, at which time his puretone decibel losses 
appear to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

See January 1983 report of medical examination; see also 
February 1983 reference audiogram.  According to an April 
1987 reference audiogram, the appellant's puretone decibel 
losses had changed to the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
0
0
0

Upon discharge from service in January 1988, the appellant 
underwent another audiogram that reported the following 
puretone decibel losses: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
10
15
5
0
5

Thus, a comparison of the appellant's service audiograms 
indicate that a shift in the appellant's hearing did occur 
during service, although the significance of such is unclear 
to the Board.  The appellant's service treatment records also 
reflect complaints of hearing problems in December 1983, at 
which time the appellant was diagnosed with otitis externa. 
See service treatment records.  Although the appellant denied 
experiencing hearing loss at the time he separated from 
service, the Board finds that the above-referenced evidence 
raises doubt as to the possibility that the appellant's 
current hearing loss may be related to his period of service. 
See private medical records dated in February 2006 and March 
2006.  As such, the Board concludes that a VA audiological 
opinion should be obtained that addresses this medical issue.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
also Hensley v. Brown, 5 Vet. App. 155, 159 (1993

In terms of the appellant's claim of entitlement to service 
connection for PTSD, the Board observes that it requested in 
its July 2008 decision that the RO attempt to obtain copies 
of the appellant's Department of Corrections ("DOC") 
medical file for inclusion in the claims file prior to final 
appellate review. July 2008 BVA decision.  While the RO was 
able to obtain copies of the appellant's medical treatment 
records with an authorization from the appellant, the 
appellant's DOC psychiatric records were not released on the 
basis that such records are not released unless the treating 
psychiatrist gives special permission or upon the 
presentation of a court order. See July 2008 request from the 
appellant and response; September 2008 request for records; 
September 2008 response from DOC.  The RO was informed that 
since it appears the appellant's treating psychiatrist no 
longer works at the facility where the appellant is 
incarcerated, a court order was needed to release the 
appellant's psychiatric records. September 2008 response from 
DOC.  In light of DOC's response, the RO readjudicated and 
denied the appellant's PTSD service connection claim on the 
basis of the evidence in the claims file; and 
re-certified the appeal to the Board for additional review. 

The current medical records contained in the claims file do 
not reference a diagnosis of PTSD, but rather indicate that 
the appellant has been assessed with dysthymia and unresolved 
grief. May 2006 private medical records.  In light of the 
appellant's assertions and the lack of medical information 
contained in the claims file relating to the appellant's PTSD 
service connection claim, the Board finds that another remand 
of this claim is warranted in order for the RO to attempt to 
obtain the appellant's psychiatric records, or a summary 
thereof, from the DOC.  Since the DOC psychiatrist who 
treated the appellant no longer works at the facility in 
which the appellant is incarcerated and obviously cannot 
authorize a release of the appellant's psychiatric records, 
and VA does not have a court order to obtain such records, on 
remand the RO should contact appropriate officials at that 
facility to determine whether there is an alternative way to 
obtain such records.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request an updated 
authorization from the appellant for the 
release of his psychiatric medical 
records from the Oklahoma Department of 
Corrections.  Utilizing the appellant's 
updated release, the RO should contact 
appropriate Oklahoma Department of 
Correction officials to determine 
whether there are alternate methods by 
which VA may obtain the appellant's 
psychiatric records since his treating 
psychiatric is no longer employed at 
that facility and VA does not have a 
court order to obtain such records.  The 
RO request should be for the appellant's 
psychiatric medical records (or, if 
necessary, a summary of such records) in 
order for VA to adjudicate the 
appellant's claim of entitlement to 
service connection for posttraumatic 
stress disorder.  Any records provided 
by the Department of Corrections should 
be associated with the claims file.  If 
the Department of Corrections indicates 
that there is no other method by which 
VA may obtain the above-referenced 
records, the RO should document in the 
claims file all efforts undertaken to 
associate the appellant's outstanding 
medical records with the claims file.   

2.  If additional records are associated 
with the claims file in response to 
paragraph #1 above, the RO should 
undertake any additional development it 
deems necessary in regards to the 
appellant's claim of entitlement to 
service connection for posttraumatic 
stress disorder. 

3.  In terms of the appellant's claim of 
entitlement to service connection for 
bilateral hearing loss, the RO should 
(if possible) afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether 
he currently has sufficient hearing loss 
to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  
If he does, then the examiner is 
requested to review the appellant's 
service medical records and the records 
contained in the claims file and provide 
an opinion as to whether it is at least 
as likely as not that the appellant's 
current hearing loss is etiologically 
related to the appellant's military 
service.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
discuss the rationale for all opinions 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, explain why this is not 
possible.  


If the appellant cannot be scheduled for 
a VA audiological examination, his 
claims file should be forwarded to a 
qualified VA audiologist for the purpose 
of obtaining a medical opinion as to 
whether it is at least as likely as not 
that the appellant's current hearing 
loss (as reflected in his February 2006 
and March 2006 medical records) is 
etiologically related to the appellant's 
military service.  The examiner should 
discuss the rationale for all opinions 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, explain why this is not 
possible.  

When the development requested has been completed, the RO 
should readjudicate the issues on appeal in light of any 
additional evidence added to the claims file.  If the 
benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


